DENY as Moot; and Opinion Filed May 21, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00523-CV

                      IN RE MICHAEL DEWAYNE RICKETT, Relator

                      Original Proceeding from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-00604-2

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Brown
       Before the Court is relator’s May 3, 2019 petition writ of mandamus in which relator asks

this Court to direct the trial court to set a hearing on relator’s February 17, 2017 application for

heirship and on his motion to remove attorney. By order dated May 9, 2019, this Court requested

that the real party in interest and the respondent file responses to the petition for writ of mandamus

by May 15, 2019. Respondent filed a response as requested. In the response, respondent informed

the Court that she signed an “Order Rescheduling Hearing and to Make Witness Available” on

April 29, 2019. In that order, respondent set the application for heirship, the motion to remove

attorney, and other matters for telephonic hearing on June 3, 2019 at 3:00 p.m. Respondent ordered

the Texas Department of Criminal Justice to produce and make available for the telephonic hearing

relator and a notary or any other person qualified to administer oaths.
       Relator has received the relief requested in his petition. Accordingly, we deny as moot

relator’s petition for writ of mandamus.




                                               /Ada Brown/
                                               ADA BROWN
                                               JUSTICE


190523F.P05




                                             –2–